Given, J.
(dissenting). — I do not concur in the conclusion that tbe voters bad power to vote, in 1898, to rescind tbe tax regularly voted in 1897. Their powers being expressed in the statute, all powers not expressly or by reasonable implication conferred are excluded. Tbe power to rescind is-not expressly given, and, as I view it, may not be reasonably-implied. The power to vote on a question of a tax implies tbe power to vote against it, but not to vote to rescind it after it has been regularly authorized. As well may it b© implied that power to vote for or against a person for am-office confers power to rescind bis election regularly mad© by a subsequent vote of tbe electors. Tbe law provides hour the will of tbe voters shall be ascertained, and, when their will is expressed, as provided by law, nothing remains but to carry it into effect. It is said that tbe power to rescind' exists “unless by so doing they interfere with vested rights.’* While I do not agree that tbe power to rescind exists, yet,, conceding that it does until some adverse right is- vested,, bow is it '.in this case? By tbe vote of 1897 tbe tax was-regularly authorized, and it was then tbe duty of the defendants to cause that tax to be certified for levy and collection,, and to apply it to tbe authorized use; but this tbey wrongfully and obstinately refused to do. It is beyond question-that, as matters stood on March 29, 1897, tbe day plain*310tiff filed bis petition, be was entitled to an order commanding tbe certification of said tax.' It was because be, in common, with others alike interested, bad become vested with tbe right to have the tax certified, collected, and applied as authorized by the v.ote of 1897. This right was completely vested long before tbe attempted rescission, and, according to tbe opinion, barred a rescission. A, is regularly elected to an office, and thereby has become vested with tbe right to qualify and bold tbe office. Will it be .pretended that no right has become vested until be qualifies, and therefore the voters may rescind tbe election'before be. qualifies? I am of tbe opinion that no power is given to rescind tbe vote by which this tax was authorized; that.none such should be implied; and that, if it may, tbe right of plaintiff to have tbe tax certified, collected, and applied bad become a vested right. I do not think it was intended to introduce such an element of uncertainty into tbe administration of tbe affairs of school districts as may follow under sanction of this opinion.
Granger, O. J., not sitting.